Citation Nr: 1113258	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease with spondylitic changes at L4-5, claimed as a lumbosacral spine condition with nerve damage in both legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 8 to November 9, 1964, totaling one month and two days.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration - including especially to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his low back disorder in terms of whether it was caused or aggravated by his military service.  He has this requested VA compensation examination in December 2009.  After considering the results and opinion obtained, the AMC issued a supplemental statement of the case (SSOC) in February 2011 continuing to deny the claim and returned the file to the Board for further appellate review.

Regrettably, though, still further development of the claim is needed to fairly decide it, so the Board is again remanding the claim to the RO via the AMC.


REMAND

The AMC attempted to comply with the Board's prior September 2009 remand directives by arranging for a VA compensation examination and opinion in December 2009.  But, unfortunately, the AMC failed to ensure that the examiner articulate a rationale for the most critical aspect of the opinion, i.e., whether the Veteran's low back disorder, since pre-existing his military service, was chronically aggravated by his military service beyond the condition's natural progression.  

The Board therefore has to obtain medical comment concerning this determinative issue because the Veteran is entitled, as a matter of law, to compliance with remand directives.  See Chest v Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998).  But see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance).

As the Board indicated when previously remanding this claim, the Veteran's September 1964 military enlistment examination did not note or otherwise detect a pre-existing low back disability.  He was asymptomatic when entering service.  But in October 1984, after just his first week of basic training, he was seen by a physician for complaints of back pain.  Physical evaluation and X-ray findings revealed he had spondylolytic spondylolisthesis at the L5-S1 level.  And according to notes in his service treatment records (STRs), he had reported that two to three months prior to entering service he had begun experiencing severe back pain after lifting a heavy weight.  In November 1984, he received an early discharge from the military referable to this diagnosis.  The Medical Board, upon a physical examination and review of his STRs, determined he was unfit for military service because of the effects of this condition.  The Medical Board concluded his low back disability had existed prior to service (EPTS), and that it had not been aggravated by his military service.  The Medical Board further concluded that his then current disability was a normal manifestation of his 
pre-service condition.

The VA examiner that evaluated the Veteran in December 2009, following and as a result of the Board's prior September 2009 remand, diagnosed spondylolytic spondylolisthesis at the L5-S1 level, severe degenerative changes of the thoracic spine, and lumbar spinal stenosis.


When recounting his relevant medical history during that evaluation, the Veteran reported that he was hit in his low back during a basic training exercise once in service, causing the onset of his low back pain.  Ultimately, though, the December 2009 VA examiner determined the back pain the Veteran experienced in service was not the result of the injury during his basic training and conditioning, but instead the result of the lifting injury he had sustained prior to service.  The examiner added that he also believed the Veteran's current back condition is related to the natural progression of this condition.

When further commenting, however, the December 2009 VA examiner indicated, in response to whether the Veteran's back condition was aggravated due to his military service, "this issue cannot be resolved without resort to mere speculation."

So, on the one hand, this VA examiner concluded rather unequivocally that the Veteran had pre-existing low back disability from the lifting injury prior to service, though not noted during his military entrance examination, rather, not until once in service and participating in basic training and conditioning.  So this is tantamount to saying there clearly and unmistakably was a pre-existing low back disorder.  But as the Board also explained when previously remanding this claim in September 2009, to rebut the presumption of soundness when entering service (since there was no notation of this pre-existing disability during the military enlistment examination), there also has to be clear and unmistakable evidence the pre-existing disability was not aggravated during or by the Veteran's military service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  And it is on this additional, but equally important, point that the December 2009 VA examiner's opinion is less apparent.

Although, as mentioned, this examiner indicated that he also believed the Veteran's current back condition is related to the natural progression of this condition, he then went on to state, in response to whether the Veteran's back condition was aggravated due to his military service, "this issue cannot be resolved without resort to mere speculation."


In past adjudications, the RO and Board routinely denied claims when, as here, the VA examiner was unable to establish etiology and potential relationship to the Veteran's military service (whether by way of causation or aggravation) without resorting to mere speculation.  Statements like this, which are inconclusive as to the origin of a disorder, generally could not be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also could not be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amounted to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases since issued have shed further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."


In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred or aggravated in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

That is to say, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Here, the December 2009 VA examiner cited the absence of any X-ray reports from the initial lifting injury before service and from the Veteran's military enlistment examination as notable reasons that he could not provide more definitive comment on whether the pre-existing low back disability was aggravated during service beyond its natural progression.  The only X-ray reports at his disposal to assist in making this determination were those after the Veteran began having back pain once in service.

But once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").


The AMC therefore should attempt to obtain an addendum opinion from the December 2009 VA examiner on this additional, determinative, issue of whether there was aggravation (meaning chronic worsening) of the pre-existing low back disability during or as a result of the Veteran's military service beyond the condition's natural progression.  And if, per chance, this examiner still is unable to provide this requested opinion without resorting to speculation, then he must clearly indicate why an opinion on this additional issue is not possible, feasible and, thus, forthcoming - such as because he would need the benefit of additional information that only would have been reflected in X-ray reports concerning the initial lifting injury prior to service or when the Veteran was examined for enlistment into the military.  That is to say, he must give some indication of whether there is other procurable or assembled data that would allow him to provide more definitive comment, whether there are multiple possible etiologies with none more prevalent than another, or whether additional research into the subject matter area would provide the information needed to comment.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Request an addendum opinion from the December 2009 VA compensation examiner regarding whether the Veteran's pre-existing low back disability (since this VA examiner already determined the inception of it was when the Veteran initially injured his low back in the lifting incident prior to service) was aggravated during or by his military service beyond its natural progression.  In particular, ask this examiner to explain why he cannot provide an opinion on this additional, but equally important, issue without resorting to mere speculation - assuming he still cannot.  That is, he must clarify whether this inability to comment more definitively is because he 

needs other procurable or assembled data (such as any X-rays from when the Veteran initially injured his low back prior to service in the lifting incident and when examined for enlistment into the military); whether there are multiple possible etiologies with none more prevalent than another; or whether additional research into the subject matter area would provide the information needed to comment more definitively.

So, if at all possible, this examiner should make every effort to provide a more definitive opinion on this additional issue.

He must discuss the medical rationale for any opinion provided, whether favorable or unfavorable, if necessary citing to evidence in the record.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

If, for whatever reason, this examiner is no longer available to provide this supplemental opinion, then obtain this additional comment from someone else equally qualified to make this necessary determination.  In this latter situation it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.


2.	Then readjudicate the claim in light of the additional evidence.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


